BERDON, J.,
concurring in part and dissenting in part. I agree with the majority that the trial court incorrectly dismissed the action brought by the three plaintiffs, John C. Drumm, Richard Perron and Gerald O. Maranda, on the ground that they failed to “exhaust tribal remedies.” I, like Justice McDonald, disagree that this action with respect to Drumm and Perron should be stayed. They obviously filed their complaint with the tribal court only to protect themselves after the trial court wrongfully dismissed this action. Under those circumstances, fairness would dictate that if Drumm and Per-ron withdraw their complaint before the tribal court they be allowed to prosecute this complaint.
Accordingly, I dissent in part.